Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  in line 4, “TMD” should be –TDM--.  Appropriate correction is required.
Claim 35 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.  Further, claim 35 depends on claims 33 and 34 in addition to canceled claims 17 and 25.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-4, 9-12, 33 and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0196326 A1 with effective filing date of Sep. 4, 2017).
Li teaches a TDM uplink/downlink resource pattern  for an UE (paragraph 0005) sent by a base station (paragraph 0039) ,  where the base station is a serving base station of the UE (Figure 1).
With respect to the claims, references to the prior art appear in parenthesis.

Claims
1. (Original) A transmission control method (Li, US 2020/0196326 A1) , applied to a User Equipment (JE), comprising: 
receiving a Time Division Multiplexing (TDM) pattern sent by a base station (TDM patterns sent by BS through RRC signaling to UE in paragraph 0039) , wherein the TDM pattern is configured to indicate an uplink resource and/or a downlink resource available for the UE (TDM pattern is uplink/downlink resource in paragraph 0005) , and the base station is a serving base station of the UE (Serving BS in paragraph 0026 and Figure 1) ; and 
performing a transmission control according to the TDM pattern (DL/UL transmission according to the TDM pattern in Figures 1 and 3)  .

2. (Original) The method according to claim 1, wherein the uplink resource comprises an uplink slot or an uplink Physical Resource Block (PRB), and the downlink resource comprises a downlink slot or a downlink PRB (Time domain resources are uplink and downlinks, which include slots in paragraph 0036 and PRBs in paragraph 0113) .

3. (Currently Amended) The method according to claim 1, wherein the receiving the TDM pattern sent by the base station comprises: 
receiving the TDM pattern which is sent by the base station through one or more of a Radio Resource Control (RRC) signaling, a Media Access Control (MAC) Control Unit (CE) and a physical downlink control channel (TDM pattern is received over RRC or PDCCH in paragraph 0066) .

4. (Currently Amended) The method according to claims 1 , wherein the TDM pattern is configured to indicate a ratio of the uplink resource and the downlink resource; or 
the TMD pattern is configured to indicate a position of the uplink resource and/or the downlink resource within one period (TDM patterns in Table 1 on page 5 where the ratio of UL/DL and positions of the UL/DL are described as particular DL/UL configurations for the patterns in paragraph 0043 so that the LTE FDD band can be shared (“each of the time domain resources (e.g., subframes) of the six TDM patterns may be associated with either uplink or downlink communications but not both”)) .

9. (Original) A transmission control method (Li, US 2020/0196326 A1), applied to a base station, comprising: 
generating a Time Division Multiplexing (TDM) pattern(TDM patterns sent by BS through RRC signaling to UE in paragraph 0039), wherein the TDM pattern is configured to indicate an uplink resource and/or a downlink resource available for a User Equipment (UE) (TDM pattern is uplink/downlink resource in paragraph 0005) ; and 
sending the TDM pattern to the UE, to enable the UE to perform a transmission control according to the TDM pattern (TDM patterns sent by BS through RRC signaling to UE in paragraph 0039).

10. (Original) The method according to claim 9, wherein the uplink resource comprises an uplink slot or an uplink Physical Resource Block (PRB), and the downlink resource comprises a downlink slot or a downlink PRB (Time domain resources are uplink and downlinks, which include slots in paragraph 0036 and PRBs in paragraph 0113)  .

11. (Currently Amended) The method according to claim 9 , wherein the sending the T1DM pattern to the UE comprises: 
sending the 'TDM pattern to the UE through one or more of a Radio Resource Control (RRC) signaling, a Media Access Control (MAC) Control Unit (CE) and a physical downlink control channel (TDM pattern is received over RRC or PDCCH in paragraph 0066).

12. (Currently Amended) The method according to claim 9 , wherein the TDM pattern is configured to indicate a ratio of the uplink resource and the downlink resource; or the TMD pattern is configured to indicate a position of the uplink resource and/or the downlink resource within one period (TDM patterns in Table 1 on page 5 where the ratio of UL/DL and positions of the UL/DL are described as particular DL/UL configurations for the patterns in paragraph 0043 so that the LTE FDD band can be shared (“each of the time domain resources (e.g., subframes) of the six TDM patterns may be associated with either uplink or downlink communications but not both”)),

33. (Currently Amended) A User Equipment (UE), comprising: a memory, a processor and a transmission control program stored in the memory and operable on the processor, wherein the transmission control program is executed by the processor to perform the transmission control method according to  claim 1 (UE 204 in Figure 2) .

34. (Currently Amended) A base station, comprising: a memory, a processor and a transmission control program stored in the memory and operable on the processor, wherein the transmission control program is executed by the processor to perform the transmission control method according to claim 9 (Base station 202 in Figure 2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 8, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Ingale et al. (US 2018/0263048 A1) .
Li does not teach the conflict between UL/DL grant and the UL/DL TDM pattern, nor the turning off of modules in the transmitter/receiver according to the TDM pattern.  In paragraph 0005, Li’s invention is described as directed to a TDM pattern for uplink/downlink communication using at least two radio access technologies (RATs).  In the same of field of invention, Ingale teaches a TDM gap pattern for communication using two RATs (paragraph 0080) where the UE may deny/skip/ignore UL grants, DL assignments, DL subframes when there is a conflict between the RATs (LTE active time in paragraph 0003 and Wi-Fi scanning in paragraph 0067).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to adopt Ingale’s conflict resolution for UL grants and DL assignments into Li’s system since a skilled artisan would have been motivated to adopt a known technique with the predictable result of resolving conflicts between the configured TDM pattern and UL grants and DL assignments.
Also, Li does not teach turning the radio frequency modules OFF/ON.  However, Ingale teaches LTE ON/OFF associated with the TDM gap pattern in Figure 5 and paragraph 0080, and the WI-FI ON/OFF in paragraphs 0099-0100.   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to turn ON/OFF the transmitter/receivers associated with TDM pattern in Li’s system as explicitly suggested by Ingale.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
5. (Currently Amended) The method according to claim 1 , wherein the performing the transmission control according to the TDM pattern (Obvious to adopt Ingale’s (US 2018/0263048 A1) known technique with predictable results in the same field of art as Li. Note that the following limitations are in alternative form) comprises: 
in the case that the UE receives Downlink Control Information (DCI) of an uplink (UL) grant and an uplink resource indicated by the DCI conflicts with the uplink resource indicated by the TDM pattern, cancelling performing a scheduling result of the UL grant ; and/or 
in the case that the UE receives DCI of a downlink (DL) grant and a downlink resource indicated by the DCI conflicts with the downlink resource indicated by the TDM pattern, cancelling performing a scheduling result of the DL grant  (Ingale’s downlink assignments in Figure 6a are downlink control information and includes UL grants as described in paragraph 0085 where the known technique of deny/ignore/skip (i.e. cancel) UL grants for conflicts with Wi-Fi operations.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for Li’s system to deny/ignore/skip (i.e. cancel) UL/DL grants when there is a conflict with RATs operation such as the UL/DL TDM pattern for the reason that a skilled artisan would have been motivated to adopt known techniques for conflict resolution with the predictable result of avoiding )  ; and/or 
in the case that an uplink resource scheduled by a UL grant transmitted on a target downlink resource conflicts with the uplink resource indicated by the TDM pattern, cancelling a blind detection for the UL grant on the target downlink resource; and/or 
in the case that a downlink resource scheduled by a DL grant transmitted on the target downlink resource conflicts with the downlink resource indicated by the TDM pattern, cancelling a blind detection for the DL grant on the target downlink resource.

7. (Currently Amended) The method according to claim 1 , wherein subsequent to receiving the TDM pattern sent by the base station, the method further comprises: 
turning off a radio frequency module circuit and/or a baseband module circuit of a transmitter according to the TDM pattern, wherein the radio frequency module circuit is all or a part of the radio frequency module circuit of the transmitter (Ingale teaches LTE ON/OFF associated with the TDM gap pattern in Figure 5 and paragraph 0080, and the WI-FI ON/OFF in paragraphs 0099-0100, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to turn ON/OFF the transmitter/receivers based on the TDM pattern in Li’s system as explicitly suggested by Ingale) ; and/or
 turning off a radio frequency module circuit and/or a baseband module circuit of a receiver according to the TDM pattern, wherein the radio frequency module circuit is all or a part of the radio frequency module circuit of the receiver (Ingale teaches LTE ON/OFF associated with the TDM gap pattern in Figure 5 and paragraph 0080, and the WI-FI ON/OFF in paragraphs 0099-0100, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to turn ON/OFF the transmitter/receivers based on the TDM pattern in Li’s system as explicitly suggested by Ingale).

8. (Original) The method according to claim 7, wherein 
subsequent to the turning off the radio frequency module circuit and/or the baseband module circuit of the transmitter according to the TDM pattern, the method further comprises: 
starting in advance the radio frequency module circuit and/or the baseband module circuit of the transmitter according to the TDM pattern and a preset time, wherein the preset time is a warm-up time of the radio frequency module circuit and/or the baseband module circuit of the transmitter, and the radio frequency module circuit is all or a part of the radio frequency module circuit of the transmitter (Ingale teaches that the UE needs to transition from LTE OFF period to DRX ON in paragraph 0133, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a transition time from LTE OFF to DRX ON in Li’s transmitter as explicitly suggested by Ingale) ;  
subsequent to the turning off the radio frequency module circuit and/or the baseband module circuit of the receiver according to the TDM pattern, the method further comprises: 
starting in advance the radio frequency module circuit and/or the baseband module circuit of the receiver according to the TDM pattern and a preset time, wherein the preset time is a warm-up time of the radio frequency module circuit and/or the baseband module circuit of the receiver, and the radio frequency module circuit is all or a part of the radio frequency module circuit of the receiver (Ingale teaches that the UE needs to transition from LTE OFF period to DRX ON in paragraph 0133, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a transition time from LTE OFF to DRX ON in Li’s receiver as explicitly suggested by Ingale).

13. (Currently Amended) The method according to claim 9 , wherein the TDM pattern is configured to enable the UE to cancel performing a scheduling result of an uplink (UL) grant (Obvious to adopt Ingale’s (US 2018/0263048 A1) known technique with predictable results in the same field of art as Li. Note that the following limitations are in alternative form), wherein the cancelling performing the scheduling result of the UL grant comprises; 
in the case that the UE receives Downlink Control Information (DCI) of the UL grant and an uplink resource indicated by the DCI  conflicts with the uplink resource indicated by the TDM pattern, cancelling performing the scheduling result of the UL grant; and/or 
the TDM pattern is configured to enable the UE to cancel performing a scheduling result of a downlink (DL) grant, wherein the cancelling performing the scheduling result of the DL grant comprises: in the case that the UE receives Downlink Control Information (DCI) of the DL grant and a downlink resource indicated by the DCI conflicts with the downlink resource indicated by the TDM pattern, cancelling performing the scheduling result of the DL grant (Ingale’s downlink assignments in Figure 6a are downlink control information (DCI) and includes UL grants as described in paragraph 0085 where the known technique of deny/ignore/skip (i.e. cancel) UL grants for conflicts with Wi-Fi operations.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for Li’s system to deny/ignore/skip (i.e. cancel) UL/DL grants when there is a conflict with RATs operation such as the UL/DL TDM pattern for the reason that a skilled artisan would have been motivated to adopt known techniques for conflict resolution with the predictable result of avoiding ) ; and/or 
the TDM pattern is configured to enable the UE to cancel a blind detection for the UL grant, wherein the cancelling the blind detection for the UL grant comprises: in the case that an uplink resource scheduled by the UL grant transmitted on a target downlink resource conflicts with the uplink resource indicated by the TDM pattern, cancelling the blind detection for the UL grant on the target downlink resource; and/or 
the TDM pattern is configured to enable the UE to cancel a blind detection for the DL grant, wherein the cancelling the blind detection for the DL grant comprises: in the case that a downlink resource scheduled by the DL grant transmitted on a target downlink resource conflicts with the downlink resource indicated by the TDM pattern, cancelling the blind detection for the DL grant on the target downlink resource.

15. (Original) The method according to claim 9 , wherein 
the TDM pattern is further configured to enable the UE to turn off a radio frequency module circuit and/or a baseband module circuit of a transmitter according to the TDM pattern, wherein. the radio frequency module circuit is all or a part of the radio frequency module circuit of the transmitter (Ingale teaches LTE ON/OFF associated with the TDM gap pattern in Figure 5 and paragraph 0080, and the WI-FI ON/OFF in paragraphs 0099-0100, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to turn ON/OFF the transmitter/receivers based on the TDM pattern in Li’s system as explicitly suggested by Ingale); and/or 
the TDM pattern is further configured to enable the UE to turn off a radio frequency module circuit and/or a baseband module circuit of a receiver according to the TDM pattern, wherein the radio frequency module circuit is all or a part of the radio frequency module circuit of the receiver (Ingale teaches LTE ON/OFF associated with the TDM gap pattern in Figure 5 and paragraph 0080, and the WI-FI ON/OFF in paragraphs 0099-0100, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to turn ON/OFF the transmitter/receivers based on the TDM pattern in Li’s system as explicitly suggested by Ingale).

16. (Original) The method according to claim 15, 
wherein the TDM pattern is further configured to enable the UE to start in advance the radio frequency module circuit and/or the baseband module circuit of the transmitter according to the TDM pattern and a preset time, wherein the preset time is a warm-up time of the radio frequency module circuit and/or the baseband module circuit of the transmitter, and the radio frequency module circuit is all or a part of the radio frequency module circuit of the transmitter (Ingale teaches that the UE needs to transition from LTE OFF period to DRX ON in paragraph 0133, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a transition time from LTE OFF to DRX ON in Li’s transmitter as explicitly suggested by Ingale); 
the TDM pattern is further configured to enable the UE to start in advance the radio frequency module circuit and/or the baseband module circuit of the receiver according to the TDM pattern and a preset time, wherein the preset time is a warm-up time of the radio frequency module circuit and/or the baseband module circuit of the receiver, and the radio frequency module circuit is all or a part of the radio frequency module circuit of the receiver (Ingale teaches that the UE needs to transition from LTE OFF period to DRX ON in paragraph 0133, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a transition time from LTE OFF to DRX ON in Li’s receiver as explicitly suggested by Ingale).

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or make obvious the additional features of the conflicting uplink and downlink resource.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        May 7, 2022